IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: APPLICATION OF JOSH SHAPIRO,             : No. 50 MM 2021
 ATTORNEY GENERAL OF THE                         :
 COMMONWEALTH OF PENNSYLVANIA,                   :
 REQUESTING AN ORDER DIRECTING                   :
 THAT A SUCCESSOR MULTICOUNTY                    :
 INVESTIGATING GRAND JURY HAVING                 :
 STATEWIDE JURISDICTION BE                       :
 CONVENED                                        :

                                        ORDER


      AND NOW, this 10th day of May, 2021, upon consideration of the Application of

Josh Shapiro, Attorney General of the Commonwealth of Pennsylvania, and it appearing

that granting the Application is appropriate under the Investigating Grand Jury Act, 42

Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as follows:

      1.     The Attorney General’s Application, requesting that an additional

multicounty investigating grand jury having statewide jurisdiction (“Forty-Ninth Statewide

Investigating Grand Jury”) be convened, is hereby GRANTED.

      2.     The Honorable Richard A. Lewis, Twelfth Judicial District, Dauphin County,

Pennsylvania, is designated as Supervising Judge of the Forty-Ninth Statewide

Investigating Grand Jury. All applications and motions relating to the work of the Forty-

Ninth Statewide Investigating Grand Jury, including motions for disclosure of grand jury

transcripts and evidence, shall be presented to the Supervising Judge. With respect to

investigations, presentments, reports, and all other proper activities of the Forty-Ninth

Statewide Investigating Grand Jury, Judge Lewis, as Supervising Judge, shall have

jurisdiction over all counties throughout the Commonwealth of Pennsylvania. Judge

Lewis may temporarily designate another jurist who has been appointed by this Court as
the Supervising Judge of a multicounty investigating grand jury having statewide

jurisdiction to serve as Acting Supervising Judge of the Forty-Ninth Statewide

Investigating Grand Jury when Judge Lewis is absent or otherwise unavailable.

       3.     Dauphin County is designated as the location for the Forty-Ninth Statewide

Investigating Grand Jury proceedings.

       4.     The Court Administrator of Pennsylvania is directed to draw at random six

counties from the Middle District of Pennsylvania pursuant to Rule 241(A)(1) and

241(C)(3) of the Pennsylvania Rules of Criminal Procedure, and these six counties, plus

Dauphin County, shall together supply jurors for the Forty-Ninth Statewide Investigating

Grand Jury.

       5.     Pursuant to Rule 241(A)(2) of the Pennsylvania Rules of Criminal

Procedure, the Court Administrator of Pennsylvania is directed to obtain the names and

addresses of persons residing in the aforesaid counties who are eligible by law to serve

as grand jurors and who have been screened consistent with Rule 242 of the

Pennsylvania Rules of Criminal Procedure.

       6.     The total of such names of prospective jurors to be collected shall be two

hundred, of which fifty shall be selected at random and summoned by the Court

Administrator of Pennsylvania to Dauphin County. See Pa.R.Crim.P. 241(A)(3). The

Supervising Judge shall impanel the Forty-Ninth Statewide Investigating Grand Jury from

this panel of fifty prospective jurors. If it becomes necessary, additional prospective jurors

shall be summoned by the Supervising Judge from among the remaining one hundred

fifty prospective jurors. See id.




                                     [50 MM 2021] - 2
       7.     The Forty-Ninth Statewide Investigating Grand Jury will remain in session

for not more than eighteen months following the date that it is impaneled by the

Supervising Judge. See 42 Pa.C.S. § 4546(a).

       8.     The Attorney General of the Commonwealth of Pennsylvania, or his

designee in charge of the Forty-Ninth Statewide Investigating Grand Jury, may apply, if

necessary, to the Supervising Judge for an extension of the term of the Forty-Ninth

Statewide Investigating Grand Jury for an additional period of up to six months, if, at the

end of its original term, the Investigating Grand Jury determines by majority vote that it

has not completed its business. See 42 Pa.C.S. § 4546(b). The Forty-Ninth Statewide

Investigating Grand Jury’s term, including any extension, shall not exceed twenty-four

months from the date it was originally impaneled by the Supervising Judge. See id.

       9.     The Supervising Judge shall maintain control of transcripts and evidence,

as provided by Rule 229 of the Pennsylvania Rules of Criminal Procedure.               The

Supervising Judge shall determine the manner and location with respect to storage of

transcripts. The Supervising Judge shall control disclosure of matters occurring before

the Forty-Ninth Statewide Investigating Grand Jury, as provided by 42 Pa.C.S. § 4549.

       10. The Supervising Judge shall have the same duties and powers relating to

maintaining grand jury secrecy with respect to each expired multicounty investigating

grand jury having statewide jurisdiction that had convened in Dauphin County or any other

county identified in Rule 241(C)(3).



                                                  MAX BAER
                                                  Chief Justice of Pennsylvania




                                       [50 MM 2021] - 3